GARDEN, JUDGE:
On February 14, 1979, at about 6:30 in the evening, Linda Henriksen was operating her husband’s 1974 Plymouth Fury automobile in a westerly direction on Route 50 in Harrison County, West Virginia. She had been to Bridgeport to pick up her son, and they were returning to their home in Salem. It was dusk, and Mrs. Henriksen was traveling at a speed of 50 miles per hour with her parking lights illuminated. She was crossing Salem Fork Bridge, which is located just east of the corporate limits of Salem, when her car struck not a pothole, but what apparently was a completely disintegrated section of the bridge. The bridge at the accident scene is four-laned, two lanes for westbound traffic and two lanes for eastbound traffic, with a concrete median strip separating the west and eastbound lanes. Mrs. Henriksen was traveling in the right-hand or curb lane of the bridge. According to Mrs. Henriksen, the disintegrated section of the bridge extended over the entire width of the curb lane and was at least the size of her car in length. *158She was unable to describe the depth of this section of the bridge, but did testify that the reinforcing bars in the bridge deck were clearly visible. As the result of the ensuing accident, her husband’s car sustained severe damage, particularly to the transmission, necessitating repairs in the amount of $458.35.
Mrs. Henriksen stated that she had not driven over this bridge since December of 1978, and, that while the bridge deck was not in good condition at that time, it certainly had not reached the state of disrepair that existed on the evening of the accident. She testified that her husband, who was affiliated with the National Guard, was aware of the bridge condition and had previously sustained damage to the alignment of a military vehicle which he was operating. On at least three occasions within a month preceeding her accident, Mrs. Henriksen had been present when her husband called respondent’s local office and had complained about the condition of the bridge, but, apparently, these calls had not accomplished the intended result. Mrs. Henriksen testified that, on the evening of her accident, there were no signs posted to warn motorists of the hazardous condition of the bridge. The respondent introduced no evidence in defense of that assertion.
The Court is of the opinion that the respondent had notice of the condition of the bridge sufficiently in advance of the subject accident to have effected repairs or at least to have erected signs or other warning devices to alert motorists of the dangerous condition existing on the bridge. Being of the further opinion that the claimant’s wife was not guilty of any negligence, the Court hereby makes an award in favor of the claimant in the amount of $458.35.
Award of $458.35.